 



Exhibit 10.1

 



April 16, 2013

 

Gary Gemignani

288 Middlesex Road

Darien, CT 06820

 

Re: Amendment to the November 1, 2011 Employment Letter Agreement

 

Dear Gary,

 

Following discussions between you and Champions Oncology, Inc. (the “Company”),
we have agreed to amend certain provisions of the November 1, 2011 Employment
Letter Agreement (copy attached) (the “Original Letter”) between you and the
Company as follows in this letter (“Amendment Letter”):

 

1.         The third sentence in the first bullet point on page 1 of the
Original Letter regarding severance payments is hereby deleted and replaced with
the following set forth below in this Section 1 of the Amendment Letter:

 

“Upon your termination by the Company at any time or for any reason (whether for
Cause or otherwise) or if you resign at any time or for any reason, you will
receive severance payments for the period of time commencing on the date of your
departure through and including August 31, 2013. Such payments will be at your
current base salary in effect immediately prior to the date of such termination
or resignation.”

 

2.         The third bullet point on page 1 of the Original Letter is hereby
deleted and replaced with the following:

 

“The Company and you acknowledge that you have been granted 200,000 fully vested
options (the “Vested Options”) granting you the right to receive, upon exercise
of such Vested Options, 200,000 shares of the Company’s Common Stock, in each
case pursuant to the Stock Option Grant Notice delivered to you on November 1,
2011 (the “Grant Agreement”). Subject to Section 3 of the Amendment Letter,
notwithstanding the period specified in the Grant Agreement, you may exercise
the Vested Options on or before February 28, 2014 regardless of whether your
employment with the Company terminates prior to such date and regardless of the
reason for such termination. The exercise price for the stock options is the
price stated in the Grant Agreement.”

 

3.         Upon your departure from the Company, the parties will enter into and
execute a mutual standard release with mutual standard confidentiality and
non-disparagement clauses (such clauses, the “Restrictive Covenant Clauses”).
Notwithstanding the generality of the previous sentence, such non-disparagement
clauses shall require that (i) neither you nor the Company shall directly or
indirectly publish or communicate disparaging or derogatory statements or
opinions about the other and (ii) the Company and you shall only indicate, if
asked, that you left the Company to seek other opportunities. For purposes of
this paragraph, “the Company” means the corporate entity and its current
directors, named executive officers, vice presidents and director of human
resources.

 



 

 

 



Gary Gemignani

Page 2

 

 

If for whatever reason you fail to execute such an agreement contemplated in
this Section 3 above, the Vested Options referred to above will cease
immediately.

 

4.         Except as amended above, the terms of the Original Letter shall
remain in full force and effect.

 

Please indicate your agreement to these amendments to the Original Letter by
signing below in the space provided and returning to me via pdf. The original
should be sent via first class mail.

 



Sincerely,       /s/ Joel Ackerman       Joel Ackerman   Chief Executive Officer
  Champions Oncology, Inc.  



 



AGREED AND ACCEPTED:                 By: /s/ Gary Gemignani   April 19, 2013    
Gary Gemignani   Date  

 



 

 